Citation Nr: 9928248	
Decision Date: 09/29/99    Archive Date: 10/12/99

DOCKET NO.  98-10 040A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disability


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel



INTRODUCTION

The veteran had active service from November 1965 to December 
1965

The veteran filed a claim in September 1997 for service 
connection for a back disability.  This appeal arises from 
the January 1998 rating decision from the Newark, New Jersey 
Regional Office (RO) that denied the veteran's claim for 
service connection for lumbosacral spine radiculopathy with 
residual defects and for spondylolysis of lumbar spine 
(deformity, congenital, vertebrae, lumbar).  A Notice of 
Disagreement was filed in May 1998 and a Statement of the 
Case was issued in May 1998.  A substantive appeal was filed 
in July 1998 with a request for a hearing at the RO before a 
Member of the Board.

On October 20, 1998 a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102 (West Supp. 1999).

This case was remanded in January 1999 for further 
development.  The case was thereafter returned to the Board.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
current low back disability to his military service; the 
claim is not plausible.


CONCLUSION OF LAW

The claim of entitlement to service connection for a low back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

On a service enlistment examination in October 1965, a 
history of a back injury was reported.  On examination, the 
veteran's spine was clinically evaluated as normal.

In November 1965, it was noted that the veteran had chronic 
lower back pain with decreased range of motion.  

X-rays from later in November 1965 showed right 
spondylolysis.

In December 1965, it was noted that the veteran complained of 
chronic low back pain that existed prior to service.  

A Medical Board evaluation from December 1965 showed that the 
veteran had a history of injury to the low back four years 
ago with intermittent pain in his back with exertion since 
that time.  In September 1965, he reinjured his back and had 
noted daily low back pain since that time.  He noted this 
history at the time of his induction physical and was found 
fit for duty.  During the first week of recruit training, he 
was seen at sick call complaining of his back.  The x-rays 
showed right spondylolysis.  The impression was spondylolysis 
of the lumbar spine, symptomatic, existed prior to 
enlistment.  The diagnosis was deformity, congenital, 
vertebrae lumbar.  The veteran was recommended for discharge.  
The veteran had been informed of the findings of the Board 
and did not desire to submit a statement in rebuttal.  

In September 1997, the veteran filed a claim for service 
connection for a back injury.  

On a VA examination in October 1997, the veteran complained 
that he injured his back during training in service and had 
persistent back pain since that time.  The diagnoses included 
lumbosacral spine radiculopathy with residual defect.  

On a VA general medical examination in November 1997, it was 
initially noted that the veteran's claims file was not 
available for review.  The veteran reported slipping and 
falling on his back while in basic training in the service.  
He had pain in his lower back since then.  The diagnoses 
included lumbosacral spine radiculopathy.  

By rating action in January 1998, service connection for 
lumbosacral spine radiculopathy with residual defects was 
denied and service connection for spondylolysis of the lumbar 
spine (deformity, congenital, vertebrae, lumbar) was denied.  
The current appeal to the Board arises from this action.  

On a VA x-ray report from October 1997, it was noted that the 
veteran had a history of back pain.  A lumbosacral x-ray 
revealed normal curvature and alignment.  No fracture or 
productive or destructive lesions were seen.  The disc spaces 
were well-maintained.  No paraspinal masses were seen.  The 
impression was unremarkable.

On a VA x-ray report from February 1998, the veteran gave a 
history of having a chronic backache.  After CT scan, the 
impressions included small bulging disc at L5-S1 with 
associated mild flavum thickening, resulting in a mild 
central canal stenosis.

At the October 1998 Board hearing, the veteran testified that 
he hurt his back four years prior to entering service, but 
recovered from that injury.  He could not recall another 
injury two months prior to service.  He injured his back 
during military service when he fell.  He did not understand 
what he was signing when he was discharged from the service.  
His back hurt on and off since service.  He first had 
treatment in 1997.  

VA outpatient records from September 1997 to January 1999 
show the veteran reported a history of back pain for 30 
years.  He was treated for chronic low back pain.  The 
diagnostic impressions included back pain.  

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303(a) (1998). 

A claimant seeking benefits under a law administered by the 
Secretary of the Department of Veteran Affairs shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary has the duty to assist a claimant in 
developing facts pertinent to the claim if the claim is 
determined to be well grounded.  38 U.S.C.A.  § 5107(a).  
Thus, the threshold question to be answered is whether the 
veteran has presented a well grounded claim; that is a claim 
which is plausible.  If he has not presented a well grounded 
claim, his appeal must fail, and there is no duty to assist 
him further in the development of his claim as any such 
additional development would be futile.  Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  

In general, to sustain a well grounded claim, the claimant 
must provide evidence demonstrating that the claim is 
plausible; mere allegation is insufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  The determination of 
whether a claim is well grounded is legal in nature.  King v. 
Brown, 5 Vet. App. 19 (1993).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet.  App. 78, 
81 (1990).  To be well grounded, a claim must be accompanied 
by supportive evidence, and such evidence must justify a 
belief by a fair and impartial individual that the claim is 
plausible.  Where the determinative issue involves a question 
of either medical causation or diagnosis, medical evidence is 
required to fulfill the well grounded claim requirement of 38 
U.S.C.A. § 5107(a).  Lathan v. Brown, 7 Vet. App. 359 (1995).

In particular, establishing a well-grounded claim for service 
connection generally requires medical evidence of a current 
disability, see Rabideau v. Derwinski, 2 Vet. App. 141 
(1992); medical or, in certain circumstances, lay evidence of 
in-service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly 
adopting definition of well- grounded claim set forth in 
Caluza, supra), petition for cert. filed, No. 97-7373 (Jan. 
5, 1998); Heuer v. Brown, 7 Vet. App. 379 (1995); Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  

The second and third Caluza elements can also be satisfied by 
evidence that a condition was "noted" during service or 
during an applicable presumption period; evidence showing 
post-service continuity of symptomatology; and medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  See 
38 C.F.R. § 3.303(b) (1997); Savage v. Gober, 10 Vet. App. 
488, 495-97 (1997).  In the case of a disease only, service 
connection also may be established by evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statue or regulation, during the applicable presumption 
period and present disability from it.  Savage, 10 Vet. App. 
at 495.

The Board notes that the veteran has not met the nexus 
requirement of providing evidence of a well-grounded claim.  
The veteran has submitted no competent medical evidence to 
establish a nexus between any current low back disability and 
his service.  In addition, he has submitted no medical 
evidence demonstrating aggravation in service of any 
preexisting disability.  The only evidence that would support 
the veteran's claim is found in his statements.  However, lay 
evidence is inadequate to establish a medical diagnosis.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since all three criteria to establish evidence of a well-
grounded claim have not been met, it follows that the veteran 
claim must be denied based on his failure to submit evidence 
of a well-grounded claim.  Absent a well-grounded claim, the 
Board has no duty to assist or decide the case on its merits.  

Additionally, the proposition that the VA has a duty to 
assist claimants whose claims are not well grounded has been 
rejected by the United States Court of Appeals for Veterans 
Claims.  On July 14, 1999, the Court affirmed a September 6, 
1996 Board decision which denied claims for service 
connection for several disabilities as not well grounded.  
Morton v. West, No. 96-1517 (U.S. Vet. App. July 14, 1999).  
In that case, the Court addressed and rejected the 
appellant's argument on appeal that, by virtue of various 
regulations, VA ADJUDICATION PROCEDURE MANUAL M21-1 provisions, 
and Compensation & Pension Service (C&P) policy concerning 
the development of claims, VA had taken upon itself a duty to 
assist in fully developing the facts pertinent to a claim 
even in the absence of a well-grounded claim.  Because there 
is no duty to assist under 38 U.S.C. § 5107(a) absent the 
submission of a well-grounded claim, see Epps v. Gober, 
126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 2348 (1998), the Court held that the Secretary cannot 
undertake to assist a veteran in developing facts pertinent 
to his or her claim until such a claim has first been 
established.  In the order, the Court addressed and rejected 
the request of a judge for en banc consideration.  Morton v. 
West, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).



ORDER

As a well grounded claim has not been presented, entitlement 
to service connection for a low back disability is denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

